              Case 2:20-cv-02102-EJY Document 12 Filed 03/23/21 Page 1 of 3




 1   CHRISTOPHER CHIOU, Nevada Bar No. 14853
     Acting United States Attorney
 2   District of Nevada
 3   DANIEL P. TALBERT, SBN OH 0084088
     Special Assistant United States Attorney
 4   160 Spear Street, Suite 800
     San Francisco, California 94105
 5   Telephone: (415) 977-8995
     Facsimile: (415) 744-0134
 6   E-Mail: Daniel.Talbert@ssa.gov
 7   Attorneys for Defendant
 8

 9

10                                UNITED STATES DISTRICT COURT
11                                      DISTRICT OF NEVADA
12   MICHAEL CARL ACETO,                        )
                                                )   Case No.: 2:20-cv-02102-EJY
13                 Plaintiff,                   )
                                                )   UNOPPOSED MOTION FOR EXTENSION OF
14          vs.                                 )   TIME TO FILE CERTIFIED
                                                )   ADMINISTRATIVE RECORD AND ANSWER;
15   ANDREW SAUL,                               )   DECLARATIONS OF JEBBY RASPUTNIS AND
     Commissioner of Social Security,           )   CHRISTIANNE VOEGELE
16                                              )
                   Defendant.                   )   (SECOND REQUEST)
17                                              )
18

19

20

21

22

23

24

25

26
               Case 2:20-cv-02102-EJY Document 12 Filed 03/23/21 Page 2 of 3




 1           Defendant, Andrew Saul, Commissioner of Social Security (the “Commissioner”), by and through
 2   his undersigned attorneys, hereby moves for a sixty-day extension of time to file the Certified
 3   Administrative Record (CAR) and answer to Plaintiff’s Complaint. The CAR and answer to Plaintiff’s
 4   Complaint are due to be filed by March 26, 2021.
 5           Defendant makes this request in good faith and for good cause, because the CAR, which must be
 6   filed with the Answer and is necessary to adjudicate the case, is not yet available. The public health
 7   emergency pandemic caused by COVID-19 has significantly impacted operations in the Social Security
 8   Administration’s Office of Appellate Operations (OAO) in Falls Church, Virginia, which is responsible
 9   for producing the CAR that must be filed with the Answer, per 42 U.S.C. §§ 405(g) and (h). As detailed
10   in the attached declarations from Jebby Rasputnis, Executive Director of the OAO, beginning mid-March
11   2020, OAO restricted physical access to the Falls Church building, which impacted the production of
12   CARs because physical access was previously required to produce CARs. OAO has since developed and
13   employed a new business process to produce CARs. Much of the difficulty in producing CARs stemmed
14   from the old process of transmitting hearing recording to vendors for transcription, how the vendors
15   transcribed the recordings, and how the vendors provided the completed transcripts to OAO. OAO
16   changed this process by reworking how the audio files are submitted, seeking additional vendor capacity,
17   and increasing in-house transcription capacity. With these changes, OAO is now able to produce more
18   than 700 transcripts a week, a significant increase over the pre-COVID-19 average of 300-400 hearing
19   transcripts a week.
20           Despite these improvements, OAO still faces a significant backlog of cases due to the combined
21   effects of pandemic-related disruption and a marked increase in district court filings (up almost 800 cases
22   per month, a 54% increase). Overall, the timeframe for delivering a CAR in an individual case has
23   improved, and the current average processing time is 138 days. Because of this, OAO is making progress
24   in its backlog of cases. At the end of January 2021 OAO had 11,111 pending cases. At the end of
25   February 2021 OAO had 10,679 pending cases, representing a decrease in our backlog of more than 400
26   cases. OAO continues to work on increasing productivity by collaborating with our vendors and



     Unopposed Mot. for Ext.; No. 2:20-cv-02102-EJY   1
               Case 2:20-cv-02102-EJY Document 12 Filed 03/23/21 Page 3 of 3




 1   searching out and utilizing technological enhancements. Defendant asks this Court for its continued
 2   patience as OAO works to increase its efficiency and production of CARs, reduce the current backlog,
 3   and address rising court case filings. Counsel for Defendant further states that the Office of General
 4   Counsel (OGC) is monitoring receipt of transcripts on a daily basis and is committed to filing Answers
 5   promptly upon receipt and review of the administrative records.
 6           Given the volume of pending cases, Defendant requests an extension in which to respond to the
 7   Complaint until May 21, 2021. If Defendant is unable to produce the certified administrative record
 8   necessary to file an Answer in accordance with this Order, Defendant shall request an additional
 9   extension prior to the due date.
10           The undersigned affirms that opposing counsel does not object to the requested extension.
11           WHEREFORE, the Defendant asks the Court to enlarge the time for filing the Electronic
12   Certified Administrative Record and Answer to Plaintiff’s Complaint until May 25, 2021.
13           Dated: March 22, 2021                        Respectfully submitted,
14                                                        CHRISTOPHER CHIOU
                                                          Acting United States Attorney
15
                                                          /s/ Daniel P. Talbert
16                                                        DANIEL P. TALBERT
                                                          Special Assistant United States Attorney
17

18

19

20

21
                                                          IT IS SO ORDERED:
22

23

24                                                        HON. ELAYNA J. YOUCHAH
                                                          UNITED STATES MAGISTRATE JUDGE
25
                                                          DATED: March 23, 2021
26



     Unopposed Mot. for Ext.; No. 2:20-cv-02102-EJY   2
